DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species, Figures 3 and 6, claims 1, 2, 6 and 8-11, in the reply filed on March 10, 2022 is acknowledged.  The traversal is on the ground(s) that the search of multiple species would not impose a serious burden on the examiner.  This is not found persuasive because Species 1-5 comprise patentably distinct features which require the search of different subclasses due to the claimed structural differences between such species.  Examining multiple species together would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5, 7 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 (line 4) “a connecting portion” should recite --a plurality of connecting portions--.
In claim 1 (line 6) “the connecting portion” should recite --a respective one of the connecting portions--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 13-16) recites “a sliding direction of the sliding pair is the same as an extension direction of the equal side where the sliding pair is located, wherein the sliding fit structure is connected to the first slide slot and slidable along the first sliding slot”.  
Figure 2, reprinted with annotations below, clearly shows that a plurality of first assembly units 11 are assembled to form an interlocking honeycomb structure, wherein once the initial pair of units A,A’ are connected to one another “slidably along” a first pair of mating sides, it is physically impossible to interlockly join any further units B,B’ to the initial pair of joined units adjacent such initial pair of mating sides in a “sliding” manner” along corresponding “sliding slots” due to interference between the connecting portions of the adjoining units.  Accordingly, such limitations are misdescriptive and/or 
[AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A’)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    145
    183
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10,744,419).
As to claim 1 as best understood, Xia discloses an assembly structure, comprising: 
a plurality of first assembly units 20, 
wherein each of the plurality of first assembly units includes a main body portion 20 and a connecting portion 23, an outline shape of the main body portion is a polygon with n equal sides, 
wherein "n" is a positive integer, the connecting portion is arranged on each equal side of the main body portion and is connected to the main body portion to form 
[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    94
    245
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    79
    288
    media_image3.png
    Greyscale
wherein the sliding pair between any two of the first assembly units includes a first slide slot 23,A arranged on the connecting portion of one of the two first assembly units and a sliding fit structure 23,B arranged on the connecting portion of the other first assembly unit (Figures 2 and 4A reprinted with annotations below), and a sliding direction of the sliding pair is the same as an extension direction of the equal side where the sliding pair is located, wherein the sliding fit structure is connected to the first slide slot and slidable along the first sliding slot (sliding fit structure 23 is capable of being slidably inserted into open-ended slide slot 23 in a sliding direction along the equal side; Figures 1-4).

Xia fails to explicitly disclose an assembly structure wherein an outline shape of the main body portion is a polygon with 6n equal sides.  Xia does not disclose any structural or functional significance as the specific number of equal sides (C12 L54-59).
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 
As to claim 2, Xia discloses an assembly structure wherein, one connecting portion 23 in any two adjacent connecting portions of the same first assembly unit 20 is provided with the first sliding slot 23,A, and the other connecting portion is provided with the sliding fit structure 23,B (Figures 1-4).  
As to claim 6, Xia discloses an assembly structure wherein, the sliding fit structure 23,B is an L-shaped sliding buckle which enters into the first sliding slot 23,A, and a side wall of the L-shaped sliding buckle enters into the first sliding slot (Figures 1-4).
As to claim 8, Xia discloses an assembly structure wherein, an included angle between the connecting portion 23 and the main body portion 20 of the first assembly unit 20 is 90 degrees or not.  
As to claim 9, Xia discloses an assembly structure comprising a second assembly unit 20, wherein the second assembly unit comprises a main body portion 20 and a connecting portion 23, an outline shape of the main body portion of the second assembly unit is a polygon, the connecting portion of the second assembly unit is arranged on a side of the second assembly unit and is connected to the main body  (Figures 1-4; C12 L54-59).  
As to claim 10, Xia discloses an assembly structure wherein, the connecting portion 23 of the second assembly unit 20 is a sliding fit structure 23,B which fits with the first slide slot 23,A of the first assembly unit 20, or a slide slot 23,A fitting with the sliding fit structure 23,B of the first assembly unit (Figures 1-4).  
As to claim 11, Xia discloses an assembly structure wherein, an included angle between the connecting portion 23 and the main body portion 20 of the second assembly 20 unit is 90 degrees or not.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




03/19/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619